DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 03/02/2022, applicant amended claims 1 to incorporate the elements allowable claim 3 limitations, and claim 9 has been amended to incorporate the elements of allowable claim10. Additionally, claim 17 has been amended to incorporate similar elements as recited in allowable claim 10. Claims 3 and 10 have been cancelled. As per the arguments and amendments described above, the rejections to claim 1, 9 and 17 have been withdrawn. Claims 2, 4-8; 11-16 and 18-20 are dependent on claims 1, 9 and 17 respectively.
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. The prior art, and any art of record does not also disclose or suggest the following Claim 1 limitations: “… a method for detecting an open circuit fault in a battery pack, comprising: providing a first control signal to a first field-effect transistor (FET) electrically connected in parallel with a first resistive element … and obtaining a second voltage measurement at the test point; determining that a voltage drop between the first voltage measurement and the second voltage measurement is indicative of an open circuit fault condition in the battery pack; and determining a location of the open circuit fault condition dependent on a magnitude of the voltage drop between the first voltage measurement and the second voltage measurement …” in combination with the remaining claim elements as set forth in Claim 1 and its depending claims 2, 4-8.
The prior art, and any art of record does not also disclose or suggest the following Claims  9 and 17 limitations: “… battery pack for an electronic device, comprising: a first cell path between a positive terminal of the battery pack and a negative terminal of the battery pack, the first cell path comprising: a first battery cell; a first resistive element electrically connected in series with the first battery cell; and a first field-effect transistor (FET) electrically connected in parallel with the first resistive element… determine whether a voltage difference between the first voltage measurement and the second voltage measurement is indicative of an open circuit fault condition in the battery pack; and determine a location of the open circuit fault condition dependent on a magnitude of the voltage difference between the first voltage measurement and the second voltage measurement in response to a determination that the voltage difference between the first voltage measurement and the second voltage measurement is indicative of the open circuit fault condition in the battery pack …” in combination with the remaining claim elements as set forth in Claims 9, 17 and their depending claims 11-16 and 18-20 respectively.
Therefore claims 1, 2, 4-9, 11-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YALKEW FANTU/ Primary Examiner, Art Unit 2859